      Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 1 of 18




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     David Eiseman (Bar No. 114758)
 2   davideiseman@quinnemanuel.com
   50 California Street, 22nd Floor
 3 San Francisco, California 94111
   Telephone:     (415) 875-6600
 4 Facsimile:     (415) 875-6700

 5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Ryan S. Goldstein (Bar No. 208444)
 6   ryangoldstein@quinnemanuel.com
   865 S. Figueroa St., Floor 10
 7 Los Angeles, California 90017
   Telephone:     (213) 443-3000
 8 Facsimile:     (213) 443-3100

 9 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Jared W. Newton (admitted pro hac vice)
10  jarednewton@quinnemanuel.com
     K. Kevin Chu (admitted pro hac vice)
11  kevinchu@quinnemanuel.com
   1300 I Street, NW, Suite 900
12 Washington, D.C. 20005
   Telephone:     (202) 538-8000
13 Facsimile:     (202) 538-8100

14 MINAMINO LAW OFFICE, PLLC
     Koichiro Minamino (admitted pro hac vice)
15   mick@minaminolaw.com
   1300 I Street, NW
16 Washington, D.C. 20005
   Telephone:     (202) 777-3638
17
   Attorneys for Defendants
18 HAMAMATSU CORPORATION,
   HAMAMATSU PHOTONICS K.K., and
19 PHOTONICS MANAGEMENT CORP.

20
                                 UNITED STATES DISTRICT COURT
21                             NORTHERN DISTRICT OF CALIFORNIA
22 SEMICAPS PTE LTD.,                            CASE NO. 17-cv-03440-DMR

23                Plaintiff,                     DEFENDANTS’ ANSWER TO
                                                 PLAINTIFF’S COMPLAINT FOR
24         vs.                                   PATENT INFRINGEMENT
25 HAMAMATSU CORPORATION, et al.,                JURY TRIAL DEMANDED
26                Defendants.                    Judge: Honorable Donna M. Ryu

27

28

                                                                    Case No. 17-cv-03440-DMR
                    DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
         Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 2 of 18




 1          Defendants Hamamatsu Corporation, Hamamatsu Photonics K.K., and Photonics

 2 Management Corp. (collectively, “Hamamatsu”), by their undersigned counsel, hereby answer the

 3 Complaint filed by Plaintiff SEMICAPS Pte Ltd. (“Plaintiff”) on June 14, 2017. Hamamatsu

 4 responds as follows:

 5          Hamamatsu denies that it has infringed any valid and enforceable patent rights at issue in

 6 this case. Hamamatsu further denies that any patent claims asserted against Hamamatsu in this

 7 case are valid or enforceable. The responses below reflect the current status of Hamamatsu’s

 8 knowledge and belief regarding the subject matter of the allegations to which they respond.

 9 Hamamatsu reserves the right to supplement, modify, and/or amend its responses based on any

10 additional facts or developments that become available or that arise after the filing of this Answer.

11          Hamamatsu denies each and every allegation averred in the Complaint that is not expressly

12 admitted below. Any factual allegation admitted below is admitted as to only the specific

13 admitted facts, and not as to any purported conclusions, characterizations, implications, or

14 speculations that might follow from the admitted facts. Hamamatsu responds to the numbered

15 paragraphs of the Complaint as follows. The paragraph numbering in these responses corresponds

16 to the numbered paragraphs in the Complaint.

17                                          INTRODUCTION1
18          1.     Hamamatsu admits that the Complaint purports to state a cause of action for patent
19 infringement. To the extent an additional response is required, Hamamatsu denies the allegations

20 of paragraph 1 of the Complaint and expressly denies that it has infringed any valid claim of any

21 patent asserted in the Complaint.

22

23

24

25

26   1
      For ease of reference, Hamamatsu repeats the headings set forth in the Complaint. In doing so,
   Hamamatsu makes no admissions regarding the substance of the headings or any other allegations
27
   of the Complaint. Unless explicitly stated otherwise, to the extent that a particular heading can be
28 construed as an allegation, Hamamatsu specifically denies all such allegations.

                                               -2-                    Case No. 17-cv-03440-DMR
                      DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
       Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 3 of 18




 1                                            THE PARTIES
 2          2.     Hamamatsu is currently without knowledge or information sufficient to form a

 3 belief as to the truth of the allegations and characterizations contained in Paragraph 2 of the

 4 Complaint, and therefore denies them.

 5          3.     Hamamatsu admits that Hamamatsu Photonics K.K. is a Japanese company and has

 6 its principal place of business at 325-6 Sunayama-cho, Naka-ku, Hamamatsu City, Shizuoka Pref.,

 7 430-8587, Japan. Hamamatsu Photonics K.K.’s headquarters is located at 1126-1, Ichino-cho,

 8 Higashi-ku, Hamamatsu City, Shizuoka Pref., 435-8558, Japan.

 9          4.     Hamamatsu admits that Hamamatsu Corporation is incorporated under the laws of

10 New Jersey and has its principal place of business at 360 Foothill Road, Bridgewater, NJ 08807.

11          5.     Hamamatsu admits that Photonics Management Corp. is incorporated under the

12 laws of Delaware and has its principal place of business at 360 Foothill Road, Bridgewater, NJ

13 08807.

14                                   JURISDICTION AND VENUE
15          6.     Hamamatsu repeats, re-alleges, and incorporates by reference its responses to the
16 allegations of paragraphs 1-5 of the Complaint as if fully set forth herein. To the extent an

17 additional response is required, Hamamatsu denies the allegations and characterizations contained

18 in Paragraph 6 of the Complaint.

19          7.     Hamamatsu admits that this Court has subject matter jurisdiction of patent

20 infringement actions under 28 U.S.C. §§ 1331 and 1338(a), provided that standing and other

21 requirements are met. Hamamatsu denies any remaining allegations and characterizations in

22 Paragraph 7 of the Complaint.

23          8.     Hamamatsu admits that it maintains a California office at 2875 Moorpark Ave.,

24 San Jose, CA 95128. Hamamatsu further admits that it previously had an office at 1700 Dell

25 Avenue, Campbell, CA 95008. Hamamatsu denies any remaining allegations and

26 characterizations in Paragraph 8 of the Complaint.

27          9.     Paragraph 9 alleges legal conclusions to which no response is required. To the

28 extent a response is required, Hamamatsu does not contest that this Court has personal jurisdiction

                                               -3-                    Case No. 17-cv-03440-DMR
                      DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
       Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 4 of 18




 1 over it for purposes of this case. Defendants Hamamatsu Photonics K.K. and Hamamatsu

 2 Corporation admit that they have conducted and do conduct business in the State of California.

 3 Defendant Photonics Management Corporation denies that it is involved in the sales chain of the

 4 products accused in the Complaint. Hamamatsu denies that it has committed any acts of

 5 infringement within the Northern District of California or any other District.

 6          10.     Paragraph 10 alleges legal conclusions to which no response is required. To the

 7 extent a response is required, Hamamatsu does not contest that venue is proper in this case in this

 8 judicial district.

 9                                       THE PATENT-IN-SUIT
10          11.     Hamamatsu admits that U.S. Patent No. 7,623,982 (“’982 patent”) is titled “Method
11 of Testing an Electronic Circuit and Apparatus Thereof,” and was issued by the United States

12 Patent and Trademark Office on November 24, 2009. Hamamatsu acknowledges that Exhibit A to

13 the Complaint purports to be a true and correct copy of the ’982 patent. Hamamatsu denies the

14 remaining allegations and characterizations in Paragraph 11 of the Complaint.

15                  COUNT I: PATENT INFRINGEMENT OF THE ’982 PATENT
16          12.     Hamamatsu repeats, re-alleges, and incorporates by reference its responses to the
17 allegations of paragraphs 1-9 of the Complaint as if fully set forth herein. To the extent an

18 additional response is required, Hamamatsu denies the allegations and characterizations contained

19 in Paragraph 12 of the Complaint.

20          13.     Hamamatsu denies the allegations and characterizations contained in Paragraph 13

21 of the Complaint.

22          14.     Hamamatsu is currently without knowledge or information sufficient to form a

23 belief as to the truth of the allegations and characterizations contained in Paragraph 14 of the

24 Complaint, and therefore denies them.

25          15.     Hamamatsu is currently without knowledge or information sufficient to form a

26 belief as to the truth of the allegations and characterizations contained in Paragraph 15 of the

27 Complaint, and therefore denies them.

28

                                                 -4-                    Case No. 17-cv-03440-DMR
                        DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
       Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 5 of 18




 1          16.    Hamamatsu is currently without knowledge or information sufficient to form a

 2 belief as to the truth of the allegations and characterizations contained in Paragraph 16 of the

 3 Complaint, and therefore denies them.

 4          17.    Hamamatsu is currently without knowledge or information sufficient to form a

 5 belief as to the truth of the allegations and characterizations contained in Paragraph 17 of the

 6 Complaint, and therefore denies them.

 7          18.    Hamamatsu denies the allegations and characterizations contained in Paragraph 18

 8 of the Complaint.

 9          19.    Hamamatsu admits that claims 4-7 in the ’982 patent depend from claim 1, and that

10 claim 1 of the ‘982 patent is accurately quoted in Paragraph 19 of the Complaint.

11          20.    Hamamatsu denies the allegations and characterizations contained in Paragraph 20

12 of the Complaint.

13          21.    Hamamatsu denies the allegations and characterizations contained in Paragraph 21

14 of the Complaint.

15          22.    Hamamatsu denies the allegations and characterizations contained in Paragraph 22

16 of the Complaint.

17          23.    Hamamatsu denies the allegations and characterizations contained in Paragraph 23

18 of the Complaint.

19          24.    Hamamatsu denies the allegations and characterizations contained in Paragraph 24

20 of the Complaint.

21          25.    Hamamatsu denies the allegations and characterizations contained in Paragraph 25

22 of the Complaint.

23          26.    Hamamatsu denies the allegations and characterizations contained in Paragraph 26

24 of the Complaint.

25          27.    Hamamatsu denies the allegations and characterizations contained in Paragraph 27

26 of the Complaint.

27          28.    Hamamatsu admits that claim 5 in the ’982 patent is accurately quoted in Paragraph

28 28 of the Complaint.

                                               -5-                    Case No. 17-cv-03440-DMR
                      DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
      Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 6 of 18




 1         29.    Hamamatsu denies the allegations and characterizations contained in Paragraph 29

 2 of the Complaint.

 3         30.    Hamamatsu denies the allegations and characterizations contained in Paragraph 30

 4 of the Complaint.

 5         31.    Hamamatsu admits that claim 6 in the ’982 patent is accurately quote in Paragraph

 6 31 of the Complaint.

 7         32.    Hamamatsu denies the allegations and characterizations contained in Paragraph 32

 8 of the Complaint.

 9         33.    Hamamatsu denies the allegations and characterizations contained in Paragraph 33

10 of the Complaint.

11         34.    Hamamatsu admits that claim 7 in the ’982 patent is accurately quoted in Paragraph

12 34 of the Complaint.

13         35.    Hamamatsu denies the allegations and characterizations contained in Paragraph 35

14 of the Complaint.

15         36.    Hamamatsu denies the allegations and characterizations contained in Paragraph 36

16 of the Complaint.

17         37.    Hamamatsu admits that claim 21 in the ’982 patent is accurately quoted in

18 Paragraph 37 of the Complaint.

19         38.    Hamamatsu denies the allegations and characterizations contained in Paragraph 38

20 of the Complaint.

21         39.    Hamamatsu denies the allegations and characterizations contained in Paragraph 39

22 of the Complaint.

23         40.    Hamamatsu denies the allegations and characterizations contained in Paragraph 40

24 of the Complaint.

25         41.    Hamamatsu denies the allegations and characterizations contained in Paragraph 41

26 of the Complaint.

27         42.    Hamamatsu denies the allegations and characterizations contained in Paragraph 42

28 of the Complaint.

                                             -6-                    Case No. 17-cv-03440-DMR
                    DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
      Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 7 of 18




 1         43.    Hamamatsu admits that claim 22 in the ’982 patent is accurately quoted in

 2 Paragraph 43 of the Complaint.

 3         44.    Hamamatsu denies the allegations and characterizations contained in Paragraph 44

 4 of the Complaint.

 5         45.    Hamamatsu denies the allegations and characterizations contained in Paragraph 45

 6 of the Complaint.

 7         46.    Hamamatsu admits that claim 23 in the ’982 patent is accurately quoted in

 8 Paragraph 46 of the Complaint.

 9         47.    Hamamatsu denies the allegations and characterizations contained in Paragraph 47

10 of the Complaint.

11         48.    Hamamatsu denies the allegations and characterizations contained in Paragraph 48

12 of the Complaint.

13         49.    Hamamatsu admits that claim 24 in the ’982 patent is accurately quoted in

14 Paragraph 49 of the Complaint.

15         50.    Hamamatsu denies the allegations and characterizations contained in Paragraph 50

16 of the Complaint.

17         51.    Hamamatsu denies the allegations and characterizations contained in Paragraph 51

18 of the Complaint.

19         52.    Hamamatsu admits that claim 25 in the ’982 patent is accurately quoted in

20 Paragraph 52 of the Complaint.

21         53.    Hamamatsu denies the allegations and characterizations contained in Paragraph 53

22 of the Complaint.

23         54.    Hamamatsu denies the allegations and characterizations contained in Paragraph 54

24 of the Complaint.

25         55.    Hamamatsu denies the allegations and characterizations contained in Paragraph 55

26 of the Complaint.

27         56.    Hamamatsu denies the allegations and characterizations contained in Paragraph 56

28 of the Complaint.

                                             -7-                    Case No. 17-cv-03440-DMR
                    DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
       Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 8 of 18




 1          57.    Hamamatsu admits that it received a letter from Plaintiff dated June 3, 2014

 2 regarding the ’982 patent. Hamamatsu denies the remaining allegations and characterizations in

 3 Paragraph 57 of the Complaint.

 4          58.    Hamamatsu denies the allegations and characterizations contained in Paragraph 58

 5 of the Complaint.

 6          59.    Hamamatsu denies the allegations and characterizations contained in Paragraph 59

 7 of the Complaint.

 8          60.    Hamamatsu denies the allegations and characterizations contained in Paragraph 60

 9 of the Complaint.

10                                   DEMAND FOR JURY TRIAL
11          61.    No response is required to Paragraph 61 of the Complaint.
12                                       PRAYER FOR RELIEF
13          To the extent a response is necessary, Hamamatsu denies that Plaintiff is entitled to any
14 relief whatsoever, including without limitation the relief requested in the Complaint.

15                                                  ***
16                          HAMAMATSU’S AFFIRMATIVE DEFENSES
17          1.     Hamamatsu asserts the following affirmative defenses. Hamamatsu’s inclusion of

18 these affirmative defenses in this Answer is not a concession that Hamamatsu bears the burden of

19
     proof with respect to any of the defenses. Discovery is ongoing as of the time of this Answer and
20
     thus Hamamatsu has not fully received, collected, and/or reviewed all of the information that may
21
     be relevant to the matters and issues raised herein. Accordingly, Hamamatsu reserves the right to
22
     amend, modify, and/or expand these defenses, and to take further positions as discovery proceeds
23

24 in this case.

25                                 FIRST AFFIRMATIVE DEFENSE
                                       (Failure to State a Claim)
26
            2.     Plaintiff’s Complaint fails to state a claim upon which relief can be granted.
27

28

                                               -8-                    Case No. 17-cv-03440-DMR
                      DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
       Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 9 of 18




 1                                 SECOND AFFIRMATIVE DEFENSE
                                            (Invalidity)
 2
            3.      The asserted claims of the ’982 patent are each invalid for failure to meet the
 3
     requirements set forth in 35 U.S.C. §§ 101, 102, 103, 112, 116, and/or 256.
 4

 5                                  THIRD AFFIRMATIVE DEFENSE
                                          (Non-Infringement)
 6
            4.      Hamamatsu does not directly infringe, indirectly infringe, contribute to
 7
     infringement, or induce infringement of any valid or enforceable claim of the ’982 patent, either
 8
     literally or under the doctrine of equivalents, willfully or otherwise.
 9

10                                 FOURTH AFFIRMATIVE DEFENSE
                                     (Limitation of Damages or Costs)
11          5.      Plaintiff’s claims for relief are barred in whole or in part, including without
12
     limitation, by 35 U.S.C. §§ 286, 287, and/or 288. By failing to satisfy the requirements of 35
13
     U.S.C. § 287, Plaintiff is not entitled to damages arising before the filing of this case. Any claim
14
     for damages is otherwise limited by 35 U.S.C. § 286. Plaintiff is barred under 35 U.S.C. § 288
15

16 from receiving any costs associated with this case.

17                                  FIFTH AFFIRMATIVE DEFENSE
                                         (Inequitable Conduct)
18
            6.      Upon information and belief, the ’982 patent is unenforceable due to inequitable
19
     conduct. There are two bases for this defense.
20

21          7.      First, upon information and belief, during the prosecution of the ’982 patent, the

22 named inventors withheld prior art that they knew to be material to the patentability of the pending

23 claims, with the specific intent to deceive the United States Patent & Trademark Office

24 (“USPTO”) into issuing those claims.

25
            8.      Upon information and belief, the named inventors intentionally withheld an IEEE
26
     article titled DC-Coupled Laser Induced Detection System for Fault Localization in
27
     Microelectronic Failure Analysis (“Quah”) from the USPTO during prosecution. The authors of
28

                                                -9-                    Case No. 17-cv-03440-DMR
                       DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
       Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 10 of 18




 1 the Quah paper are named inventors of the ’982 patent, and they were thus aware of the paper. At

 2 least two of the inventors attended the 2006 IPFA conference where the Quah paper was presented

 3
     and distributed to conference attendees, and thus they were aware of the paper’s public
 4
     accessibility during the conference. See IPR2017-02110, Ex. 2011 (Oct. 24, 2017 Declaration of
 5
     Alfred CT Quah); IPR2017-02112, Ex. 2011 (same).
 6
            9.      According to the face of the ’982 patent, the earliest effective filing date of the
 7

 8 patent is November 5, 2007. The 2006 IPFA conference was held on July 3-7, 2006, more than

 9 one year before the earliest effective filing date of the ’982 patent. The Quah paper was thus

10 publicly accessible more than one year before the earliest effective filing date of the ’982 patent

11
     and therefore qualifies as a prior art “printed publication” under 35 U.S.C. § 102(b).
12
            10.     The Quah paper is material to the patentability of the ’982 patent because it
13
     anticipates at least claim 1 of the patent. In particular, the paper discloses the sole limitation that
14

15 the inventors relied on to distinguish the prior art during prosecution: the concept of accumulating

16 a plurality of samples of a response signal, as opposed to accumulating only a single sample. In

17 the inter partes review (“IPR”) proceedings against the ’982 patent (IPR2017-02110, IPR2017-

18 02112), Plaintiff did not dispute this disclosure of the Quah paper. Accordingly, the reference is

19
     material to the patentability of at least claim 1 of the ’982 patent.
20
            11.     Upon information and belief, the named inventors withheld the Quah paper from
21
     the USPTO in order to secure allowance of the ’982 patent, at the same time they were arguing
22

23 that the pending claims were different from the prior art because of the “plurality of samples”

24 limitation. But for the named inventors’ withholding of the Quah paper, the USPTO would have

25 known the named inventors’ statements distinguishing the prior art were false, and the ’982 patent

26
     would not have issued.
27

28

                                               -10-                    Case No. 17-cv-03440-DMR
                       DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
       Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 11 of 18




 1          12.     Intent for purposes of inequitable conduct can be established with circumstantial

 2 evidence. Here, the evidence shows that the named inventors were knowledgeable about material

 3
     prior art and its public accessibility during the July 2006 IPFA conference. Despite this
 4
     knowledge, and with an intent to deceive the USPTO during prosecution of the 982 patent, the
 5
     named inventors failed to disclose this material prior art to the USPTO during prosecution.
 6
            13.     These acts violate the named inventors’ duty of candor to the USPTO and render
 7

 8 the ’982 patent unenforceable due to inequitable conduct.

 9          14.     Second, upon information and belief, during the inter partes review (“IPR”)
10 proceedings against the ’982 patent, Plaintiff, its counsel, and one or more of the named inventors

11
     withheld information that they knew to be material to the patentability of the challenged claims,
12
     with the specific intent to deceive the USPTO Patent Trial & Appeal Board (“PTAB”) into
13
     denying Hamamatsu’s challenges to those claims.
14

15          15.     A key issue during the IPR proceedings was whether the Quah paper discussed in ¶

16 10 of this affirmative defense was publicly accessible during the 2006 IPFA conference, in which

17 case it would have qualified as a prior art “printed publication” under 35 U.S.C. § 102(b). See

18 IPR2017-02110, Final Written Decision at 34-43 (Mar. 18, 2019); IPR2017-02112, Final Written

19
     Decision at 33-41 (Mar. 18, 2019). In the IPR proceedings, Plaintiff alleged that Hamamatsu had
20
     not established public accessibility of the Quah paper as of the 2006 IPFA conference. See id.
21
     Plaintiff further alleged that the earliest date of public accessibility for the Quah paper was
22

23 November 30, 2006.

24          16.     As a patent owner in an IPR proceeding, Plaintiff owed a duty of candor and good

25 faith to the PTAB. See 37 C.F.R. § 42.11(a). This duty required Plaintiff to disclose all relevant

26
     information that is inconsistent with any position it advanced during the proceedings. See 37
27
     C.F.R. 42.51. Upon information and belief, Plaintiff violated this duty by withholding information
28

                                               -11-                    Case No. 17-cv-03440-DMR
                       DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
       Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 12 of 18




 1 inconsistent with its allegations that (1) Hamamatsu had not established public accessibility of the

 2 Quah paper at the 2006 IPFA conference, and (2) the earliest date of public accessibility for the

 3
     Quah paper was November 30, 2006.
 4
            17.     In particular, Plaintiff failed to disclose to the PTAB material information known
 5
     by two of the named inventors who attended the 2006 IPFA conference. These named inventors
 6
     knew that the Quah paper was presented and distributed to attendees during the conference. See
 7

 8 IPR2017-02110, Ex. 2011 (Oct. 24, 2017 Declaration of Alfred CT Quah); IPR2017-02112, Ex.

 9 2011 (same). Thus, they had information that directly contradicted Plaintiff’s allegations

10 concerning public accessibility of the paper. Plaintiff, however, failed to disclose to the PTAB

11
     this information known to the named inventors. Notably, Plaintiff submitted a declaration from
12
     the lead author of the paper, Mr. Quah, who is undoubtedly knowledgeable about whether and
13
     how his paper was distributed at the conference, but the declaration is silent about how and to
14

15 whom the paper was distributed.

16          18.     The Quah paper is material to the patentability of the ’982 patent for the reasons

17 discussed in ¶¶ 10-11 of this affirmative defense. But for Plaintiff and the inventors’ failure to

18 disclose this information about public accessibility, the PTAB would have known that Plaintiff’s

19
     representations concerning this issue were false, and would have invalidated one or more claims of
20
     the ’982 patent based on the disclosure of the Quah paper.
21
            19.     As discussed in ¶ 12 of this affirmative defense, intent for purposes of inequitable
22

23 conduct can be established with circumstantial evidence. Here, the evidence shows that Plaintiff,

24 its counsel, and one or more of the named inventors were knowledgeable about material prior art

25 and its public accessibility during the 2006 IPFA conference. Despite this knowledge, and with an

26
     intent to deceive the PTAB during IPR proceedings against the ’982 patent, Plaintiff, its counsel,
27

28

                                              -12-                    Case No. 17-cv-03440-DMR
                      DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
       Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 13 of 18




 1 and one or more of the named inventors failed to disclose this material information to the PTAB

 2 during those proceedings.

 3
            20.     These acts violate the duty of candor owed to the PTAB during IPR proceedings.
 4
     See Ohio Willow Wood Co. v. Alps So., LLC, 735 F.3d 1333, 1344-45 (Fed. Cir. 2013) (finding
 5
     that inequitable conduct may arise during post-grant review proceedings); Depomed, Inc. v.
 6
     Purdue Pharma L.P., No. CV 13-571 (D.N.J. Jun. 28, 2017) (same).
 7

 8                                 SIXTH AFFIRMATIVE DEFENSE
                                         (Equitable Estoppel)
 9
            21.     On information and belief, Plaintiff’s claims against Hamamatsu are barred by the
10
     doctrine of equitable estoppel.
11
            22.     Hamamatsu has reasonably relied on Plaintiff’s misleading actions in forming a
12

13 reasonable belief that Hamamatsu does not infringe the ’982 patent, and Plaintiff is equitably

14 estopped from bringing this case against Hamamatsu.

15          23.     On or around May 27, 2014, Defendant Hamamatsu Corporation received a letter
16
     from Plaintiff alleging infringement of the ’982 patent. Defendant Hamamatsu Photonics K.K.
17
     received a copy of the letter from Hamamatsu Corporation on May 30, 2014. Hamamatsu
18
     Photonics K.K. then sent an acknowledgement letter to Plaintiff on June 3, 2014, notifying
19
     Plaintiff that Hamamatsu Photonics K.K. was responsible for the matter, was conducting an
20

21 internal review of Plaintiff’s patent infringement allegations, and would respond to the allegations

22 when its internal review was completed. On June 19, 2014, Hamamatsu sent a letter to Plaintiff

23 responding to Plaintiff’s May 27, 2014 letter and explaining why Hamamatsu does not infringe the

24
     ’982 patent.
25
            24.     On July 12, 2014, Hamamatsu received a letter from Plaintiff responding to
26
     Hamamatsu’s June 19, 2014 letter and reiterating Hamamatsu’s alleged infringement of the ’982
27

28 patent. On July 24, 2014, Hamamatsu sent a letter to Plaintiff responding to Plaintiff’s July 12,

                                              -13-                    Case No. 17-cv-03440-DMR
                      DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
       Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 14 of 18




 1 2014 letter and further explaining why Hamamatsu does not infringe the ’982 patent. On

 2 September 5, 2014, Hamamatsu received a letter from Plaintiff responding to Hamamatsu’s July

 3
     24, 2014 letter. On September 25, 2014, Hamamatsu sent a letter to Plaintiff responding to
 4
     Plaintiff’s September 5, 2014 letter and explaining why Plaintiff’s infringement allegations for the
 5
     ’982 patent also render it invalid. Hamamatsu’s letter further explained that its response was
 6
     based on comments from its U.S. patent counsel.
 7

 8          25.     On October 21, 2016—more than two years after receiving Hamamatsu’s

 9 September 25, 2014 letter—Plaintiff sent a letter to Hamamatsu responding to Hamamatsu’s

10 September 25, 2014 letter. Hamamatsu did not receive any communication or otherwise hear from

11
     Plaintiff in any form with respect to the ’982 patent between September 25, 2014 and October 21,
12
     2016. In its October 21, 2016 letter, Plaintiff disputed the non-infringement and invalidity
13
     positions that Hamamatsu provided in its July 24, 2014 and September 25, 2014 letters. On
14

15 November 30, 2016, Hamamatsu sent a letter to Plaintiff responding to Plaintiff’s October 21,

16 2016 letter and pointing out the inaccuracies in Plaintiff’s letter. Hamamatsu also explained that it

17 was surprised to receive Plaintiff’s October 21, 2016 letter because Hamamatsu had fully

18 addressed Plaintiff’s allegations via its July 24, 2014 and September 25, 2014 letters, and

19
     Hamamatsu had not heard from Plaintiff for over two years.
20
            26.     Plaintiff’s threat of purportedly lawful enforcement of the ’982 patent against
21
     Hamamatsu, followed by its two-plus years of silence and inaction, led Hamamatsu to reasonably
22

23 believe that it did not infringe the ’982 patent and that Plaintiff would not bring a case alleging

24 infringement of the ’982 patent. Plaintiff’s conduct constitutes misleading silence. Hamamatsu

25 relied on Plaintiff’s misleading silence to continue its lawful business operations, including

26
     continuing to research, develop, design, import, market, and sell the Accused Products.
27

28

                                              -14-                    Case No. 17-cv-03440-DMR
                      DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
       Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 15 of 18




 1 Hamamatsu is severely prejudiced by Plaintiff bringing this case after over two years of

 2 misleading silence.

 3
            27.     Accordingly, Plaintiff is barred from recovery under the doctrine of equitable
 4
     estoppel.
 5
                                 SEVENTH AFFIRMATIVE DEFENSE
 6                                      (Unenforceability)
 7          28.     On information and belief, the ’982 patent is unenforceable against Hamamatsu
 8 under the equitable doctrines of estoppel, waiver, implied waiver, unclean hands, or other

 9
     equitable doctrines.
10
                                  EIGHTH AFFIRMATIVE DEFENSE
11                                 (License and/or Patent Exhaustion)
12          29.     On information and belief, Plaintiff’s claims against Hamamatsu are barred as a
13 result of patent exhaustion and/or because Hamamatsu is licensed, expressly or implied, under the

14
     ’982 patent.
15
                                   NINTH AFFIRMATIVE DEFENSE
16                                           (Waiver)
17          30.     On information and belief, Plaintiff’s claims against Hamamatsu are barred by the

18 doctrine of waiver.

19
                                   TENTH AFFIRMATIVE DEFENSE
20                                   (Prosecution History Estoppel)

21          31.     On information and belief, due to admissions and statements made to the USPTO

22 during the prosecution of the application that resulted in the ’982 patent or related patent

23 applications, as well as to the PTAB during the IPR proceedings against the ’982 patent, Plaintiff

24 is estopped from construing a valid and enforceable claim, if any, of the ’982 patent as infringed

25
     literally or under the doctrine of equivalents by Hamamatsu’s Accused Products.
26

27

28

                                              -15-                    Case No. 17-cv-03440-DMR
                      DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
       Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 16 of 18




 1                                 ELEVENTH AFFIRMATIVE DEFENSE
                                         (No Injunctive Relief)
 2
            32.      Plaintiff’s remedies at law are adequate, and its alleged injury is not immediate or
 3
     irreparable, such that equitable relief would be inappropriate for any determined infringement of
 4

 5 the ’982 patent.

 6                                 TWELFTH AFFIRMATIVE DEFENSE
                                          (Other Defenses)
 7
            33.      Hamamatsu reserves the right to amend its Answer to include other additional
 8
     defenses that Hamamatsu may learn of during the course of this case.
 9

10                                 HAMAMATSU’S PRAYER FOR RELIEF
            WHEREFORE, Hamamatsu prays that:
11

12          A. Plaintiff take nothing by way of its Complaint and the same be dismissed with

13                prejudice;
14          B. All damages, costs, expenses, attorneys’ fees, or other relief sought by Plaintiff be
15
                  denied;
16
            C. Judgment be entered that Hamamatsu has not infringed, contributed to the infringement
17
                  of, or induced others to infringe, either directly or indirectly, any valid or enforceable
18

19                claims of the ’982 patent, willfully or otherwise;

20          D. Judgment be entered that each asserted claim of the ’982 patent is invalid and/or

21                unenforceable;
22          E. The Court award Hamamatsu its attorneys’ fees and costs incurred in responding to the
23
                  Complaint and defending itself in this case; and
24
            F. The Court grant Hamamatsu such other and further relief as the Court deems just and
25
                  proper.
26

27

28

                                                -16-                    Case No. 17-cv-03440-DMR
                        DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
      Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 17 of 18




 1                                     DEMAND FOR JURY TRIAL
 2          In accordance with Federal Rule of Civil Procedure 38(b), Defendant Hamamatsu demands a

 3 trial by jury on all issues so triable.

 4

 5 DATED: September 6, 2019                  Respectfully submitted,

 6                                           QUINN EMANUEL URQUHART &
                                             SULLIVAN, LLP
 7

 8
                                             By     /s/ David Eiseman
 9
                                                  David Eiseman
10
                                                  Attorneys for Defendants
11
                                                  HAMAMATSU CORPORATION,
12                                                HAMAMATSU PHOTONICS, K.K., and
                                                  PHOTONICS MANAGEMENT
13                                                CORPORATION

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -17-                    Case No. 17-cv-03440-DMR
                       DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
      Case 4:17-cv-03440-DMR Document 65 Filed 09/06/19 Page 18 of 18




 1                                  CERTIFICATE OF SERVICE
 2         I, David Eiseman, certify that pursuant to Local Rule 5-5, counsel of record who have

 3 consented to electronic service are being served on September 6, 2019 with copies of the attached

 4 document(s) via the Court’s CM/ECF system, which will send notification of such filing to

 5 counsel of record.

 6

 7 DATED: September 6, 2019                  Respectfully submitted,

 8                                           QUINN EMANUEL URQUHART &
                                             SULLIVAN, LLP
 9

10
                                             By    /s/ David Eiseman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -18-                    Case No. 17-cv-03440-DMR
                     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT
